Per Curiam :
Under the facts as agreed upon in the case stated, it was not error in the court below to award the money to the bank. It is true, at the time the note came into the possession of the bank the indorser was in a comatose or unconscious condition, resulting from a stroke of apoplexy, and, of course, incapable of transacting business. But he indorsed the note for the purpose of renewing the old note when it matured, and gave it to Joseph B. Bechtel for that purpose, prior to said attack, and when he was fully competent to transact business. The note was used for the purpose for which he gave it, and his subsequent illness does not affect it.
The date of the note was left blank, and was filled in to correspond with the note for which it was given in renewal. The indorsement of the note, with the date left blank, was an implied authority to fill in the date. The foregoing principles are well settled, and do not need to be fortified by the citation of authority.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.